EXHIBIT 10.5(ii)



AWARD CERTIFICATE
Duke Realty Corporation 2010 Performance Share Plan



Participant Name:     Jane Doe
Award Date:        February 10, 2010


You have been awarded the following grant of Performance Shares under the Duke
Realty Corporation 2010 Performance Share Plan. Capitalized terms not otherwise
defined in this Award Certificate are as defined in the 2010 Performance Share
Plan.
Performance Period for AFFO Component:
January 1, 2011 - December 31, 2012
Performance Period for TSR Component:
January 1, 2010 - December 31, 2012
Target Value of Award on Award Date:
$120,000.00
Fair Market Value of a Share on Award Date:
$12.00
Target Number of Performance Shares:
10,000





The number of Shares actually issued upon settlement of this award will equal
the sum of (a) the target number of Performance Shares times the combined payout
percentage (“Earned Performance Shares”), plus (b) the number of additional
Shares that would have been accumulated if the Earned Performance Shares had
been issued by the Company on January 1, 2010 and all dividends paid by the
Company with respect to such Shares had been reinvested in Company Shares at a
price equal to the Fair Market Value of one Share on the date on which the cash
dividend was paid. In no event will dividend equivalent shares be issued with
respect to Performance Shares that are not earned. The combined payout
percentage will be determined by calculating the simple average of the AFFO
Payout Percentage and the TSR Payout Percentage as determined under the
following tables:


Performance Level
Average Annual Growth in AFFO per Share
AFFO Payout Percentage
Superior
7% or above
150%
Target
4%
100%
Threshold
2%
50%
 
Less than 2%
0%



Performance Level
Average Annual Total Shareholder Return
TSR Payout Percentage
Superior
17% or above
150%
Target
12%
100%
Threshold
6%
50%
 
Less than 6%
0%






--------------------------------------------------------------------------------



Payout percentages shall be interpolated between the Threshold and Superior
performance levels. However, neither payout percentage may exceed 150%, and a
payout percentage shall be zero percent if the threshold performance level is
not attained. For example, if the Average Annual Growth in AFFO per Share over
the Performance Period was 5.5%, and the Average Annual Total Shareholder Return
was 3%, the combined payout percentage would equal the average of 125% and 0%,
or 62.5%.


Except as provided below in the case of a Change in Control, Average Annual
Growth in AFFO Per Share shall mean the simple average of the Annual Growth in
AFFO Per Share for the two calendar years of the Performance Period. Annual
Growth in AFFO Per Share for a calendar year shall mean the percentage by which
AFFO for the applicable calendar year exceeds AFFO for the prior calendar year.
AFFO growth may be a negative percentage. AFFO shall be computed in a consistent
manner from year to year and in accordance with disclosures made by the Company
in its SEC filings or applicable supplemental data filed on the Company’s
website. In general, AFFO means recurring Funds from Operations less recurring
building improvements and second generation capital expenditures and adjusted
for certain non-cash items such as straight line rental income, non-cash
interest expense and stock compensation expense, and after similar adjustments
for unconsolidated joint ventures.


Except as provided below in the case of a Change in Control, Average Annual
Total Shareholder Return shall mean the simple average of the Annual Total
Shareholder Returns for the three calendar years of the Performance Period.
Annual Total Shareholder Return for a calendar year shall mean the percentage by
which the Average Stock Value as of the end of the applicable calendar year,
increased by an amount that would be realized if all cash dividends paid on a
Share of Stock during such calendar year were reinvested in Stock, exceeds the
Average Stock Value as of the end of the previous calendar year. Average Stock
Value shall mean the average Fair Market Value of the Stock for the 10 trading
days prior to the applicable date.


Change in Control Provisions


For purposes of Section 5.8 of the Performance Share Plan:


•
If a Change in Control occurs prior to January 1, 2012, the AFFO performance
level shall be deemed to be at target and, therefore, the AFFO payout percentage
shall be deemed to be 100%. If a Change in Control occurs on or after January 1,
2012 and prior to December 31, 2012, the Average Annual Growth in AFFO per Share
shall equal the percentage by which AFFO for calendar year 2011 exceeds AFFO for
calendar year 2010 and the AFFO payout percentage shall be determined
accordingly.



•
If a Change in Control occurs prior to January 1, 2012, the Total Shareholder
Return performance level shall be deemed to be at target and, therefore, the TSR
payout percentage shall be deemed to be 100%. If a Change in Control occurs on
or after January, 2012 and prior to December 31, 2012, the Average Annual Total
Shareholder Return shall be determined based on the number of full and partial
years between




--------------------------------------------------------------------------------



January 1, 2010 and the Change in Control. For example, if a Change in Control
occurs on April 5, 2012, the Average Annual Total Shareholder Return shall equal
the average of the total shareholder returns for the calendar year 2010, the
calendar year 2011 and the 96 day period ended April 5, 2012.


_________________________________________________________________________
By your signature and the Company’s signature below, you and the Company agree
that these grants are awarded under and governed by the terms and conditions of
the Duke Realty Corporation 2010 Performance Share Plan and this Award
Certificate.


PARTICIPANT
 
 
Jane Doe
Date





COMPANY
Duke Realty Corporation
 
 
 
By:
Tracy D. Swearingen
Date
 
Vice President, Taxation
 




